DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Information Disclosure Statement
The IDS filed 6/24/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/684,960 filed 06/14/2018 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 1/26/2022 is acknowledged. 
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
a. determining a binding score of each tetrapeptide of a first peptide library for the first binding site of the target protein, wherein the first peptide library comprises the full combinatorial set of 160K tetrapeptides having a unique combination of four amino acids of the twenty naturally-occurring amino acids.
This step is drawn to a mental process or math. Determining a binding score can be performed by the human mind and/or with math. It is therefore an abstract idea. The limitation reciting “160K tetrapeptides” indicates the step may be more efficiently performed on a generic computer, however, computer implementation for processing efficiency is not sufficient to render an abstract idea to be something “significantly more.
b. identifying the sequences of the tetrapeptides having a binding score which meets a first threshold. 
This step of comparing binding score to a threshold is one that can be performed by the human mind and is therefore an abstract idea.
c. determining a binding score of each pentapeptide of a second peptide library for the first binding site of the target protein, wherein the second peptide library comprises a set of pentapeptides having a unique combination of five amino acids comprising the amino acids of the sequence of a tetrapeptide identified in step (b) and one of the twenty naturally-occurring amino acids added as the first amino acid or the 
This step of determining a binding score for a second peptide library reads on step that can be performed by the human mind and/or with math and is therefore an abstract idea. The specification teaches (Figure 2A and par. 0017) that the binding scores are presented on a graph. 
d. identifying the sequences of the pentapeptides having a binding score which meets a second threshold. 
This step of comparing binding score to a threshold is one that can be performed by the human mind and is therefore an abstract idea.
e. optionally, determining a binding score of each hexapeptide of a third peptide library for the first binding site of the target protein, wherein the third peptide library comprises a set of hexapeptides having a unique combination of six amino acids comprising the amino acids of the sequence of a pentapeptide identified in step (d) and one of the twenty naturally-occurring amino acids added as the first amino acid or the sixth amino acid of the hexapeptide or between two amino acids of the sequence of the pentapeptide.
This step of determining a binding score for a third peptide library also reads on step that can be performed by the human mind and/or with math and is therefore an abstract idea.
f. optionally, identifying the sequences of the hexapeptides having a binding score which meets a third threshold, and g. repeating steps (a) to (d) or (a) to (f) wherein, for each determining step, a binding score for the second binding site of the 
This step reads on a mental process of comparing binding scores to threshold values and is therefore an abstract idea, then repeating the above abstract idea steps.
Claims 2-13 recite limitations that are also drawn to an abstract idea further limit the abstract idea steps of claim 1.
Claim 16 recites designing a first peptide arm and second peptide arm of the claim peptide which reads on a mental process and is therefore an abstract idea.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Claim 16 is a method of manufacturing a clamp peptide comprising structure A1-B-A2, said method comprising designing the peptide arms A1 and A2 according to the method of claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of manufacturing a clamp peptide does not integrate the recited judicial exception steps. The abstract ideas are drawn to identifying sequences of tetrapeptides, pentapeptides and optionally identifying sequences of hexapetides having binding scores meeting threshold value. The step of making the clamp peptide does not integrate the steps of comparing binding scores to thresholds to identifying sequences. The step of making is tangentially and nominally related to the claimed steps of determining binding scores and identifying peptides.



Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5 and 6 recite peptides having a “unique” combination of amino acids. The term “unique” in claim 1 steps (a), (c) and (e) is a relative term which renders the claims indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 
Claim 1 step (a) recites “the full combinatorial set of 160K tetrapeptides.” There is lack of antecedent basis support for this limitation in the claim. It is not clear what “the full combinatorial set” is referring to, i.e. there is no set of tetrapeptides earlier recited.
Claim 3 recites wherein A1 and A2 is a peptide of about 5 to about 7 amino acids. It is not clear which limitation of claim 1 is being further limited. The steps of claim 1 do not recite A1 and A2.
Claim 16 recites designing a first peptide arm and second peptide arm of the claim peptide according to the method of claim 1. This step is not clear because claim 1 is a computerized method of comparing binding scores to a threshold. It is not clear how the method of claim 1 amounts to designing and then manufacturing a clamp peptide because claim 1 does not have any steps drawn to design or manufacture of peptides.
Claims 1 and 5-9 recite contingent limitations that are “optionally” performed. It is unclear what these optional limitations are contingent upon, i.e. what criteria should be met so that they are performed.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2020/0135299) in view of Sun et al. (US 2015/0355192).
	Wang et al. teach (Abstract, par. 0002 and 0010) a method of constructing a virtual peptide library including a tetrapeptide library (i.e. tetrapeptides having four amino acids) and pentapeptide library (i.e. pentapeptides having five amino acids)., as in claim 1, step (a) and step (c). 
Wang et al. teach (par. 00100) 160,000 tetrapeptides in a complete tetrapeptide library, as in claim 1, step (a) and claim 4.
	Wang et al. also teach a hexapeptide library (Abstract), as in the optional limitation of claim 1, step (e). 
Wang et al. teach that the library be used for drug development and protein-protein interactions (par. 0005); Wang et al. teach producing peptides by recombinant approaches (par. 0008) which makes obvious introducing one peptide as part of a 
Wang et al. teach at least three peptide libraries (Abstract), as in claim 2.
Claims 5-6 recite 8000 and 1000 sequences are identified in step (b). This is an intended result of the claimed method and would be inherently accomplished by searching a library of thousands of peptides. Also, Wang et al. teach 8,000 peptides containing all possible combinations of 20 natural amino acids.
Wang et al. teach up to 3,200,000 pentapeptides (par. 0010) which makes obvious docking and determining binding scores for more than 350,000 peptides, as in claim 10.
Wang et al. teach making a peptide from the peptide libraries, Wang et al. make obvious measuring the length, as in claim 11.
Wang et al. does not teach determining a binding score of each tetrapeptide of the first library and binding score of each pentapeptide of the second peptide library, and identifying peptides whose binding meets a first and second threshold, as recited in claim 1, steps (a) to (d).
Sun et al. teach an affinity ligand peptide library constructed on the basis of an affinity model (Abstract). Sun et al. teach (par. 0006) that there are only a limited number of peptides that have affinity for specific target proteins in nature; Sun et al. therefore use molecular docking to evaluate the binding strength of the protein (par. 0007), as in claim1.
Sun et al. teach (par. 0020) using a docking software application to dock every single peptide of the entire peptide library and identifying peptides with high affinity 
Sun et al. teach that peptides of “high binding affinity” are identified which makes obvious comparing binding affinity to a threshold; Sun al teach a score criterion (i.e. threshold) to which the binding affinities are compared (par. 0020)(i.e. identifying sequences having a binding score which meets a threshold), as in claim 1, steps (b), (d) and optionally (f).
Sun et al. teach the docking scores (interface energy score, I_sc) of the majority of peptides are in the range of -4 to -22 and most I_sc values are in the range of -14 to -16; and that I_sc value of no more than -16 is selected as the screening criterion (par.0031), which makes obvious setting thresholds at a predetermined percentile, as in claims 7-8.
Sun et al. teach FexPepDock (par. 0020)(i.e. a docking scoring function) and CHARMM and also make obvious multi-conformer rigid body docking to evaluate. different peptide confermers because CHARMM has that capability which is well known, as in claims 9 and 12-13.
Sun et al. teach a computer and program (par. 0006 and 0020), as in claims 14-15.
	Claim16 is drawn to making a “clamp peptide” described as a bridge (i.e. middle peptide) flanked by one peptide on each side. Sun et al. teach constructing physical
peptide libraries (Abstract) and rational design (par. 0006) which is the design of ligands based on the target protein or known ligands to new ligands. The teaching of rational design therefore makes obvious making a peptide by connecting three sections of 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Wang et al. for creating virtual libraries of tetrapeptides and pentapeptides with the teachings of Sun et al. for performing docking of peptides to determine binding scores. Sun et al. provide motivation by teaching that molecular docking is used to screen peptides before formulating the peptide (Abstract and par. 0006). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Wang et al. and Sun et al. because both teach tetrapeptide and pentapeptide libraries used as components for making bigger peptides. 
	
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631